                 Case 20-11570-LSS             Doc 98      Filed 06/23/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

PYXUS INTERNATIONAL, INC, et al.,1                        Case No. 20-11570 (LSS)
                                                          (Jointly Administered)
                 Debtors.
                                                          Re: D.I. 96

                AMENDED NOTICE OF APPEARANCE AND REQUEST FOR
                     SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that, Wilmington Trust, National Association in its capacity

as Indenture Trustee for the 9.875% Senior Secured Second Lien Notes due 2021 (“Wilmington

Trust”), in the above-captioned cases, hereby appears with Kilpatrick Townsend & Stockton LLP

and Morris James LLP, pursuant to 11 U.S.C. Section 1109(b) of Title 11 of the United States

Code (the “Bankruptcy Code”), Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Delaware Bankruptcy Local Rule 2002-1 and hereby

requests that copies of all notices and pleadings given or filed in the above-captioned cases be

given and served upon the persons listed below at the following addresses, telephone and

facsimile numbers, and email addresses:

    Eric J. Monzo, Esquire                                   Todd C. Meyers, Esq.
    Brya M. Keilson, Esquire                                 Kilpatrick Townsend & Stockton LLP
    Morris James LLP                                         1100 Peachtree Street NE, Suite 2800
    500 Delaware Avenue, Suite 1500                          Atlanta, GA 30309-4528
    Wilmington, DE 19801                                     Telephone: (404) 815-6500
    Telephone: (302) 888-6800                                Facsimile: (404) 815-6555
    Facsimile (302) 571-1750                                 E-mail: tmeyers@kilpatricktownsend.com
    E-mail: emonzo@morrisjames.com
    E-mail: bkeilson@morrisjames.com                         and



1
   The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.


11754362/1
               Case 20-11570-LSS         Doc 98      Filed 06/23/20    Page 2 of 3




                                                      Todd C. Meyers, Esquire
                                                      Gianfranco Finizio, Esquire
                                                      Kelly E. Moynihan, Esquire
                                                      Kilpatrick Townsend & Stockton LLP
                                                      1114 Avenue of the Americas
                                                      New York, NY 10036
                                                      Telephone: (212) 775-8700
                                                      Facsimile: (212) 775-8800
                                                      E-mail: tmeyers@kilpatricktownsend.com
                                                      E-mail: gfinizio@kilpatricktownsend.com
                                                      E-mail: kmoynihan@kilpatricktownsend.com



       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, pleading or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, hand delivery, e-mail,

telephone, telecopy or otherwise filed or made with regard to the above-referenced cases and

proceedings herein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance, nor any

former or later appearance, pleading, claim or suit shall constitute a consent to jurisdiction, nor

shall it waive the rights of Wilmington Trust: (1) to have final orders in non-core and core

matters in which the Bankruptcy Court does not have final adjudicatory authority entered only

after de novo review by a District Court Judge, (2) to trial by jury in any proceeding so triable in

this case or any case, controversy, or proceeding related to this case, (3) to have the District

Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or

(4) any other rights, claims, actions, defenses, including defenses to jurisdiction, setoffs, or

recoupments to which the Wilmington Trust may be entitled under agreements, in law or in



                                                 2
               Case 20-11570-LSS        Doc 98      Filed 06/23/20   Page 3 of 3




equity, all of which rights, claims, actions, defenses, setoffs, and recoupments Wilmington Trust

expressly reserves.

Dated: June 23, 2020                          MORRIS JAMES LLP

                                              /s/ Eric J. Monzo
                                              Eric J. Monzo (DE Bar No. 5214)
                                              Brya M. Keilson (DE Bar No. 4643)
                                              500 Delaware Avenue, Suite 1500
                                              Wilmington, DE 19801
                                              Telephone: (302) 888-6800
                                              Facsimile: (302) 571-1750
                                              E-mail: emonzo@morrisjames.com
                                              E-mail: bkeilson@morrisjames.com

                                              and

                                              Todd C. Meyers, Esquire
                                              KILPATRICK TOWNSEND & STOCKTON LLP
                                              1100 Peachtree Street NE, Suite 2800
                                              Atlanta, GA 30309-4528
                                              Telephone: (404) 815-6500
                                              Facsimile: (404) 815-6555
                                              Email: tmeyers@kilpatricktownsend.com

                                              and

                                              Todd C. Meyers, Esquire
                                              Gianfranco Finizio, Esquire
                                              Kelly E. Moynihan, Esquire
                                              KILPATRICK TOWNSEND & STOCKTON LLP
                                              1114 Avenue of the Americas
                                              New York, NY 10036
                                              Telephone: (212) 775-8700
                                              Facsimile: (212) 775-8800
                                              E-mail: tmeyers@kilpatricktownsend.com
                                              E-mail: gfinizio@kilpatricktownsend.com
                                              E-mail: kmoynihan@kilpatricktownsend.com

                                              Counsel for Wilmington Trust, National Association
                                              in its capacity as Indenture Trustee for the 9.875%
                                              Senior Secured Second Lien Notes due 2021




                                               3
